Title: Treasury Department Circular to the Collectors of the Customs, 1 December 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department Decr. 1st. 1789.
Sir
The Comptroller of the Treasury will forward to you by this or the ensuing post the whole of the forms necessary for making your Returns to this Office, and rendering your Accounts at the Treasury.
You will observe that in these general forms it is not required that you should make a Monthly Return of the Duties on Imports, and that in the Weekly return the Cash receipts and Disbursements (and not the Bonds) are only included. It is necessary however to observe that I have special Reasons for directing you to make out, monthly returns of the Merchandize imported to the 31st. of Decemr. instant, in the mode pointed out by my former Circular letters, after which they may be discontinued.
The public Service requires the strictest Care & punctuality in adhering to the forms now established, and in forwarding them regularly to this office: I therefore rely on your attention to these points, and if from any Circumstances you should be prevented from forwarding them in course after they are made out, you will not omit to embrace the first occasion of transmitting them as soon after as possible; so that the whole of the Returns required, may be certain of reaching me, with as little delay as possible. It is particularly desiriable that the Returns to the end of the present month may be forwarded as soon after the expiration of it as possible: unless this is done, I shall not be able to lay before the Legislature at the early part of their Sessions, that Information, relative to the Revenue, which they will necessarily require.
I am Sir   Your obedt Servt.
A HamiltonSecy of the Treasury
P S. It is not expected that in making up your Accounts to the time the Comptrollers instructions reach you, you will be able to adhere exactly to the forms of the Receipts transmitted you either for the payment of the orders drawn on you heretofore, or other disbursements. Such as you have taken for disbursements, must accompany your accounts, as well as the orders &c with the Receipts on them—in other respects I presume you will be able to follow the forms.
